Exhibit 10.1

OREXIGEN THERAPEUTICS, INC.

AMENDMENT NO. 2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

NOVEMBER 1, 2011

Reference is made to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated
February 22, 2010 by and between OREXIGEN THERAPEUTICS, INC. (“Orexigen” or the
“Company”) with its principal place of business located at 3344 N. Torrey Pines
Ct., Suite 200, La Jolla, CA 92037 and MARK BOOTH (“Executive”), and AMENDMENT
NO. 1 TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated June 14, 2011,
respectively. All capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Agreement.

WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement (the “Agreement”), as amended pursuant to
Amendment No. 1 to Amended and Restated Employment Agreement (the “First
Amendment”);

WHEREAS, the parties desire to supersede and replace in full the First
Amendment, and to amend certain terms of the Agreement in accordance with the
terms hereof (this “Second Amendment”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, the parties hereto, intending to
be legally bound, agree to amend the Agreement as follows:

 

1. Article II, Section 2.1 of the Agreement shall be amended and restated in its
entirety as follows:

“Position and Duties. Subject to terms set forth herein, the Company agrees to
continue to employ Executive, on a Part-Time Basis (as defined below), in the
position of Chief Commercial Officer and Executive hereby accepts such continued
employment. Executive shall perform such duties as are customarily associated
with the position of Chief Commercial Officer, on a Part-Time Basis, and such
other duties as are assigned to Executive by the Chief Executive Officer and/or
President of the Company. Subject to the terms of this Agreement, the Company
may change Executive’s duties, responsibilities, title, and reporting
relationship at its discretion. Effective November 1, 2011, and subject to
Section 2.2 of the Agreement, Executive will devote Executive’s best efforts and
three (3) days (equal to an eight (8) hour day) per week to the business of the
Company (“Part-Time Basis”). Notwithstanding the foregoing, it is agreed and
understood that Executive shall be allowed to participate on the boards of
directors of two companies and Executive may serve on other boards of directors
and provide other consulting and/or business services for other companies during
his employment with the Company, with prior written notice given to, and the
consent of, the Chief Executive Officer. Executive shall not be required to
relocate his principal residence from Lake Forest, Illinois.”

 

2. Article III, Section 3.1 of the Agreement shall be amended and restated in
its entirety as follows:

“Base Salary. Effective November 1, 2011, Executive shall receive for services
to be rendered hereunder an annual base salary of $222,000.00 (“Amended Base



--------------------------------------------------------------------------------

Annual Salary”), less required deductions and withholdings, payable on the
regular payroll dates of the Company.”

 

3. Article III, Section 3.2 of the Agreement shall be amended and restated in
its entirety as follows:

“Annual Bonus. In addition to the Amended Base Annual Salary, during each
calendar year Executive will be eligible for an annual performance bonus, equal
to up to 50% of the Amended Base Annual Salary, and which is 100% based upon the
achievement of Executive’s performance goals and objectives (“Amended Annual
Bonus”). The Compensation Committee of the Company’s Board shall determine in
its sole discretion whether any such bonus has been earned and, if so, the
amount of any such bonus. Executive must be an employee in good standing at the
time the Compensation Committee decides to award the Amended Annual Bonus and,
if Executive leaves the Company at any time and for any reason prior to such
date, he will not be eligible to receive such a bonus or any pro-rata portion of
such bonus. Such Amended Annual Bonus shall be evaluated and paid no later than
December 31 of the calendar year following the calendar year to which such
Amended Annual Bonus relates.”

 

4. Article III, Section 3.3 of the Agreement shall be amended and restated in
its entirety as follows:

“Vacation and Paid Time Off. Executive shall be entitled to 12 business days of
paid vacation each year, accruing on a monthly basis, and 8 paid holidays each
year.”

 

5. Article IV, Section 4.2(a) of the Agreement shall be amended and restated in
its entirety as follows:

“Cash Severance. The Company shall make a single lump sum severance payment to
Executive in an amount equal to Executive’s Amended Base Annual Salary in effect
as of the Termination Date, less required tax withholdings and deductions (the
“Severance Payment”). The Severance Payment will be paid within sixty (60) days
after the Termination Date, but in no event later than March 15 of the year
following the year of termination.”

 

6. Article IV, Section 4.3(a) of the Agreement shall be amended and restated in
its entirety as follows:

“Cash Severance. The Company shall make a single lump sum severance payment to
Executive in an amount equal to Executive’s Amended Base Annual Salary in effect
as of the Termination Date, multiplied by one point five (1.5), less required
tax withholdings and deductions (the “Change in Control Payment”). The Change in
Control Payment will be paid within sixty (60) days after the Termination Date,
but in no event later than March 15 of the year following the year of
termination.”

 

7. Article IV, Section 4.4 of the Agreement shall be amended and restated in its
entirety as follows:

“Other Compensation and Benefits. If: (i) the Company terminates Executive’s
employment for Cause or as a result of his death or disability, or (ii) if
Executive resigns his employment at any time, except as a result of a



--------------------------------------------------------------------------------

Constructive Termination during the Change in Control Period, then this
Agreement shall automatically terminate (except for Article V and Article VII,
which shall continue in effect), and upon such termination, the Company shall
have no further obligation to Executive, his spouse or estate, except that the
Company shall pay to Executive the amount of his Amended Base Annual Salary, and
unused vacation pay, accrued to the date of such termination.”

 

8. The parties agree that the adjustments in Executive’s duties,
responsibilities and level of compensation as detailed in this Second Amendment
(the “Employment Adjustments”), do not constitute and/or trigger a “Constructive
Termination” as defined in Section 1.6 of the Agreement, and Executive
acknowledges and agrees that he is not entitled to or eligible for any benefits
(severance related or otherwise) as a result of the Employment Adjustments.

 

9. This Second Amendment supersedes and replaces in full the First Amendment.
This Second Amendment, along with the Agreement, represents the complete and
entire understanding between the parties regarding the subject matter hereof and
supersedes all prior negotiations, representations or agreements, either written
or oral, regarding this subject matter.

 

10. This Second Amendment and the rights and obligations of the parties
hereunder shall be governed by the laws of the State of California, without
regard to the conflicts of law provisions thereof.

 

11. This Second Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

 

12. Except for the matters set forth in this Second Amendment, all other terms
of the Agreement shall remain unchanged and in full force and effect.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
as of the date set forth above.

 

OREXIGEN THERAPEUTICS, INC.

By:

 

/s/ Michael A. Narachi

Name: Michael A. Narachi

Title: President and Chief Executive Officer

Accepted and agreed:

 

/s/ Mark Booth

MARK BOOTH

[Signature Page to Amendment No. 2 to M. Booth Employment Agreement]